                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CORINNE MOORE                                                                 PLAINTIFF

v.                           CASE NO. 4:19-CV-00397-BSM

ARKANSAS BLUE CROSS BLUE SHIELD                                             DEFENDANT


                                       JUDGMENT

       Consistent with the order entered today, this case is dismissed without prejudice. The

parties will bear their own costs.

              IT IS SO ORDERED this 14th day of February, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
